Name: Commission Decision of 5 July 1978 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized) or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres, falling within subheading ex 60.05 A II or ex 61.02 B (NIMEXE codes 60.05-22, 23, 24, 25; 61.02-78, 82, 84) of the Common Customs Tariff, originating in Bulgaria and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-07-21

 nan